UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6655



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AMIE LYNN NIETO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Robert G. Doumar, Senior
District Judge. (CR-02-73; CA-04-19-2)


Submitted:   July 28, 2004                 Decided:   August 18, 2004


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Amie Lynn Nieto, Appellant Pro Se. Joseph Evan DePadilla, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Amie Lynn Nieto seeks to appeal the district court’s

order denying her 28 U.S.C. § 2255 (2000) motion.       The notice of

appeal was received in the district court shortly after expiration

of the appeal period.   Under Fed. R. App. P. 4(c)(1) and Houston v.

Lack, 487 U.S. 266 (1988), the notice is considered filed as of the

date Nieto properly delivered it to prison officials for mailing to

the court.    The record does not reveal if or when Nieto complied

with the requirements of Fed. R. App. P. 4(c)(1).      Accordingly, we

remand the case for the district court to obtain this information

from the parties and to determine whether the filing was timely

under Fed. R. App. P. 4(c)(1) and   Houston v. Lack.    The record, as

supplemented, will then be returned to this court for further

consideration.



                                                             REMANDED




                               - 2 -